Case 1:19-cv-00144-DBB-DBP Document 148 Filed 01/27/21 PageID.3675 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


     DIRTT ENVIRONMENTAL SOLUTIONS,                        MEMORANDUM DECISION AND
     INC.; DIRTT ENVIRONMENTAL                             ORDER GRANTING MOTION TO
     SOLUTIONS LIMITED,                                    COMPEL

                            Plaintiffs,
     v.                                                    Case No. 1:19-cv-144 DPB

     LANCE HENDERSON, KRISTY                               District Judge David P. Barlow
     HENDERSON; FALKBUILT, INC.;
     FALKBUILT LTD.; MOGENS                                Chief Magistrate Judge Dustin B. Pead
     SMED; FALK MOUNTAIN
     STATES, LLC,

                            Defendants.


          This matter is before the court on Plaintiff DIRTT Environmental Solutions Inc.’s Short

 Form Motion to Compel Henderson Defendants’ Document Production. (ECF No. 88.) 1

                                               BACKGROUND

          Plaintiffs offer products and services for the “digital design of component, prefabricated

 construction to build out interior spaces in buildings (referred to as “interior construction”).”

 Amended Compl. ¶ 4, ECF No. 117. Plaintiffs allege certain Defendants left DIRTT to become

 employees of Falkbuilt. These individuals allegedly took information utilized while in DIRTT’s

 employ, including designs, know-how, and certain trade secrets such as pricing information and

 customer contact information.




 1
   District Judge Dee Benson initially referred this matter to the undersigned in accordance with 28 U.S.C. §
 636(b)(1)(A). (ECF No. 14.) It is now assigned to District Judge David B. Barlow who affirmed the prior order of
 reference. (ECF No. 41.) The court elects to decide the motion on the basis of the written memoranda. See DUCivR
 7-1(f).
Case 1:19-cv-00144-DBB-DBP Document 148 Filed 01/27/21 PageID.3676 Page 2 of 2




                                           DISCUSSION

        Plaintiffs assert that the Henderson Defendants have “categorically refused to produce

 documents, despite acknowledging identifying and sequestering responsive information.” (ECF

 No. 88 p. 2.) In response, the Henderson Defendants aver that they have responded to “all

 requests not involving trade secrets.” (ECF No. 94 p. 2.) The Henderson Defendants argue that

 DIRTT must identify its trade secrets with particularity and distinguish authority from this court,

 Cvent Inc. v. Rainfocus, Inc., 2019 WL 7837157, at *2 (D. Utah April 4, 2019). On January 25,

 2021, the court entered a decision rejecting that line of arguments. (ECF No. 145.) Accordingly,

 the court need not readdress them here.

        The Henderson Defendants allege that they have raised “several other objections” to the

 requests. To the extent that Defendants claim some type of privilege or other exception, then that

 should be documented in a privilege log and produced to Plaintiffs. The court does not have

 enough information before it regarding any other objections to deny Plaintiffs’ motion.

                                              ORDER

        Accordingly, because the court has now rejected Defendants’ arguments regarding

 specifically identifying trade secrets, and based upon the standards of discovery found in Rule

 26, the court GRANTS Plaintiffs’ Motion to Compel.



                  DATED this 27 January 2021.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                  2
